Title: To Alexander Hamilton from James McHenry, 21 January 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department, January 21. 1800.
          
          I transmit you herewith a number of Copies of the Contracts made with James O Hara for the supply of the Western posts and the posts on the Mississippi and the supplementary Contract fixing the Value of ye. small parts of the ration, and new places of issuing, which you will be pleased to have distributed in such manner as you may judge proper—
          I am Sir with great Respect your obed Servant
          
            James McHenry
          
          Major Genl. Hamilton
        